Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2599

                   FREDERICK J. BARRY, ET AL.,

                      Plaintiffs, Appellants,

                                     v.

                TOWN OF ROLLINSFORD, NH, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                  Before

                    Selya, Torruella and Lynch,
                          Circuit Judges.



     Frederick J. and June M. Barry on brief pro se.
     Donald E. Gardner and Devine, Millimet & Branch, P.A., on
brief for appellees.



                             August 6, 2004
     Per Curiam.           The sole issue in this case is whether the

district    court     properly     denied    the     plaintiffs'   motion    for

reconsideration       of    the   underlying      judgment   granting    summary

judgment for the defendants.          Because the plaintiffs' brief does

not address the propriety of the order denying reconsideration, the

issue is waived.       Venegas-Hernandez v. Sonolux Records, 370 F.3d

183, 188 (1st Cir. 2004).

     The denial of the motion for reconsideration was proper in any

event.   The plaintiffs' motion sought to set aside the judgment as

legally erroneous.         Such a motion is properly treated as a motion

brought under Fed. R. Civ. P. 59(e).              Feinstein v. Moses, 951 F.2d

16, 19 n.3 (1st Cir. 1991).          Rule 59(e) gives an aggrieved party

ten days (excluding intermediate weekends and legal holidays)

within which     to    file   a   motion    for    reconsideration.      Garcia-

Velazquez v. Frito Lay Snacks Caribbean, 358 F.3d 6, 9 (1st Cir.

2004).     The ten-day deadline is mandatory, Fed. R. Civ. P. 6(b),

and a district court has no power or discretion to modify it.

Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir. 1992) (per curiam).

     In this case, the district court entered judgment on October

7, 2003.    The Rule 59(e) motion was thus due on October 22, 2003.

The plaintiffs did not file their motion until October 23, 2003.

Therefore, the motion was untimely.               A district court is without

jurisdiction to grant an untimely Rule 59(e) motion.                  Browder v.

Director, Dep't of Corr., 434 U.S. 257, 263 & n.7 (1978); Garcia-


                                      -2-
Velazquez, 358 F.3d at 11.      Accordingly, the order denying the

motion for reconsideration was proper.1

      The plaintiffs' attempt to secure review of the underlying

judgment is to no avail.   The plaintiffs ask that we excuse their

untimely filings and review the merits of the judgment because of

their pro se status and because they were "lulled" by the district

court into believing that their notice of appeal was timely as to

both the motion for reconsideration and the underlying judgment.

While the Supreme Court has recognized that an untimely appeal may

be heard under "unique circumstances," this exception "applies only

where a party has performed an act which, if properly done, would

postpone the deadline for filing his appeal and has received

specific assurance by a judicial officer that this act has been

properly done." Osterneck v. Ernst & Whinney, 489 U.S. 169, 178-79

(1989).

      In this case, the district court did not take any action or

make any statement regarding the timeliness of the motion for

reconsideration, nor do the plaintiffs point to any such statement

or   action.   Rather,   the   plaintiffs'   sole   support   for   their

contention that they were "lulled into complacency" is the fact


      1
        Even if we consider the merits of the motion for
reconsideration, it was still properly denied.         The motion
essentially reiterated the arguments the plaintiffs made in
opposing the defendants' motion for summary judgment. Relief under
Rule 59(e) is for manifest errors of law or newly discovered
evidence. Landrau-Romero v. Banco Popular de Puerto Rico, 212 F.3d
607, 612 (1st Cir. 2000). The plaintiffs pointed to neither.

                                  -3-
that the district court accepted their motion for reconsideration

for filing and denied it without any explanation.                 The district

court's acceptance and subsequent denial of the motion, without

more, is simply not the sort of "specific assurance" required to

justify the application of the "unique circumstances" exception.

See Feinstein, 951 F.2d at 20 (holding that order which erroneously

granted motion to enlarge time for filing nondescript motion for

reconsideration in no way excused late notice of appeal). Nor does

the plaintiffs' pro se status absolve them from compliance with the

Federal Rules of Civil Procedure.            Id.

     Accordingly,      insofar    as   the   plaintiffs'   appeal    seeks   to

challenge the October 7, 2003 judgment, it is dismissed for lack of

appellate jurisdiction.          Insofar as it seeks to challenge the

November   4,   2003    order    denying      the   plaintiffs'    motion    for

reconsideration, the order is affirmed.

     It is so ordered.




                                       -4-